HORTON, Chief Judge
(dissenting).
I dissent from the opinion and conclusion of my learned colleagues in this case.
The jurisdiction of the district courts of appeal, as delineated in amended Article V, Section 5, Subsection (3), is as follows:
“Appeals from trial courts in each . appellate district, and from final orders or decrees of county judge’s courts per*840taining to probáte matters or to estates and interests of minors and incompetents, may be taken to the court of appeal of such district, as a matter of right, from all final judgments or decrees except those from which appeals may be taken direct to the supreme court or to a circuit court.”
Prior to the amendment of Article V, § 732.16, Fla.Stat., F.S.A., provided that any party aggrieved by an order or judgment of the county judge, finally determining his rights in any proceeding in the administration of an estate, could take an appeal to the circuit court within thirty days from the date on which the order or judgment appealed was filed in the office of the county judge. There followed the directions for perfecting the appeal.
Florida Appellate Rule 3.2 subd. b provides that appeals from final decisions, orders, judgments or decrees should be commenced within sixty days from the rendition of such decision, order or judgment, unless some other period of time for taking an appeal is specifically provided by statute or the rules. Rule 4.4, Florida Appellate Rules, provides:
“The Florida Appellate Rules relating to appeals shall apply to appeals from final orders or decrees of county judge’s courts pertaining to probate matters or to estates and interests of minors and incompetents.”
If, as it has been interpreted, the amendment of Article V vested jurisdiction to review final orders in probate matters, etc., in the district courts, and operated to divest thé circuit courts of their prior statutory appellate jurisdiction, then I am unable to discern where, by statute or other device, the' portions of § 732.16, providing for the time of taking an appeal to the circuit court .(30 days), would survive the constitutional amendment of Article V and the applicable Florida Appellate Rules. • I feel that the county judge’s court is, in every sense of the word, a trial court, having original jurisdiction in all cases at law where the' demand or value of property involved does not exceed $100 proceedings relating to forceable entry or unlawful detention of land, and jurisdiction of the settlement of estates of decedents, minors and incompetents.
In the absence of statutory authority, and under amended Article V of the Constitution, as well as the Florida Appellate Rules, I feel the motion to dismiss should have been denied.